Affirmed and Memorandum Opinion filed May 1, 2007







Affirmed and Memorandum Opinion filed May 1, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00332-CR
____________
 
FRANCISCO CELIS, JR., Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 351st
District Court
Harris County, Texas
Trial Court Cause No. 1004295
 

 
M E M O R A N D U M   O P I N I O N
Appellant Francisco Celis, Jr. was indicted for aggravated
sexual assault of a child.  He waived his right to a jury trial and pleaded
guilty.  The trial court found him guilty and sentenced him to five years= imprisonment.




Appellant=s appeal challenges the constitutionality
of article 1.15 of the Code of Criminal Procedure, which governs guilty pleas
in felony cases.  Article 1.15 states that even when a felony defendant waives
his right to a jury trial and pleads guilty, Ait shall be
necessary for the state to introduce evidence into the record showing the guilt
of the defendant and said evidence shall be accepted by the court as the basis
for its judgment and in no event shall a person charged be convicted upon his
plea without sufficient evidence to support the same.@  Tex. Code Crim. Proc. Ann. art. 1.15
(Vernon 2005).  In his first two issues, appellant claims this statute violates
his state and federal rights to compulsory process because, under his
interpretation, the statute prohibits a defendant from putting on any
evidence.  In his third and fourth issues, appellant asserts he did not waive
these rights.  In Vanderburg v. State, 681 S.W.2d 713, 716B18 (Tex. App.CHouston [14th
Dist.] 1984, pet. ref=d), we rejected these exact arguments, and
we have repeatedly and consistently continued to reject them in a line of
unpublished cases since then.  See Jackson v. State, No. 14-05-00329-CR,
2007 WL 608473, at *6 & n.6 (Tex. App.CHouston [14th
Dist.] Mar. 1, 2007, no pet. h.) (mem. op, not designated for publication)
(collecting cases).  Based on Vanderburg and its progeny, we overrule
appellant=s issues and affirm the trial court=s judgment.
 
 
 
 
/s/      Leslie B. Yates
Justice
 
 
 
 
Judgment rendered
and Memorandum Opinion filed May 1, 2007.
Panel consists of
Justices Yates, Anderson, and Hudson.
Do Not Publish C Tex. R. App. P. 47.2(b).